DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kauker (US 6,342,061) in view of McDonald (US 7,150,747), Lee (US 2011/0077648) and Hooven (US 5,814,044).
Regarding claims 1-7, 9-16, 18 and 19, Kauker discloses what can be considered a generic debridement device which includes outer and inner shafts which together define a selectively exposed cutting window by the rotation of the inner shaft, where both shafts are connected to a handle and where there is a fluid passage between the shafts (figs. 3-4, abstract) and connected by the handle to a fluid source (fig. 1). Kauker does not disclose the use of bipolar energy, and therefore does not disclose the structure associated with bipolar energy. However, using bipolar energy is extremely common in the art and Applicants have not disclosed how using commonly known bipolar structures that do exactly what a person of ordinary skill in the art would expect them to do is critical or produces an unexpected result. McDonald discloses a similar debridement device and teaches that the distal region is provided with two electrodes for treating tissue using electrosurgical energy (col. 9 lines 44-56) supplied by a power source (140, fig. 1).  McDonald further teaches the use of clips for connecting the electrodes to the source of energy (570, 580, figs. 9B-D, see also fig. 10). McDonald does not disclose the use of electrical contacts or a button for completing an electrical pathway that includes a source of electrical energy, the contracts, and the electrodes. However, it is self-evident that for bipolar energy to be applied to tissue an electrical pathway from a source through the device to tissue and back must exist, where the use of buttons and contacts is common in the art. Lee, for example, discloses an electrosurgical device with a housing that includes a single button for controlling bipolar energy (60 via 460, figs. 1A and 6, where any subset of the housing that includes the button can be considered a “button assembly”), where the button simultaneously completes an electrical pathway between two contacts (460a-b, fig. 7) to complete an electrical circuit between a source of energy, the leads, the electrodes and the switch. The button assembly further employs a PCB (or other commonly known circuit construction mechanism, [0010]) and the button is biased open ([0010]). Lee further discloses the use of electrical traces on PCBs ([0010]). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (see MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Kauker to include bipolar electrodes as taught by McDonald, and to allow a user to control energy delivery to the electrodes using any commonly known electrical components such as those taught by Lee and McDonald, including a source of energy, clips, contacts, traces and a button, that would produce the predictable result of allowing a user to selectively apply electrosurgical energy to tissue between first and second electrodes. When the device of Kauker is modified as taught by McDonald and Lee as discussed above the bipolar electrodes would presumably be located on the inner and outer shafts as that is the only configuration contemplated by McDonald. However, placing two electrodes on an inner shaft that rotates with respect to an outer shaft is well within the level of ordinary skill in the art and Applicant has not disclosed any critical or unexpected results from such a configuration. Hooven, for example, discloses a device which uses at least two electrodes (36, fig. 5b) located on an inner shaft (24) which rotates relative to an outer shaft (22), where the electrodes are connected to traces formed along the inner shaft (38, fig. 5a). Further, Hooven discloses another embodiment which has a single electrode on an inner tube (80, fig. 6f) that is rotated with respect to an outer tube which comprises a return electrode (col. 8 lines 18-32). This suggests that these embodiments, the former which corresponds to the claim language and the latter which corresponds to McDonald, are functional equivalents (MPEP 2144.06). Hooven also naturally discloses the associated circuitry that would allow the electrodes to function in a desired manner (including metal strips 38, rings 58, bushings 60 and a switch 54 for completing the circuit). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Lee-McDonald-Kauker with any commonly known electrode configuration, including two electrodes with traces on the inner rotating surface as taught by Hooven, that would produce the predictable result of allowing a user to treat tissue in a desired manner.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kauker, McDonald, Lee and Hooven, further in view of Boudreaux (US 2011/0087208).
Regarding claims 8 and 17, the device of Kauker-McDonald-Lee-Hooven does not disclose that the contact is a partial ring electrode. However, the device does include the use of clips which generally interact with an at least circular electrode contacts (as discussed above in the rejection of claim 4). However, Applicant has not disclosed that the use of partial rings is critical or produces unexpected results. Slip rings (i.e. ring electrodes) are very common in the art for use in maintaining electrical contact through relative rotation. Boudreaux further teaches that slip rings can be full or partial ([0092]). This is a teaching of functional equivalence (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to provide the device of Kauker-McDonald-Lee with any commonly known electrical structures, including partial ring electrodes as taught by Boudreaux, that would produce the predictable result of allowing energy to be communicated to electrodes in a desired manner. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendment necessitated new grounds of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794